Citation Nr: 1214164	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  04-07 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for a hiatal hernia.  

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico, which denied service connection for the above-referenced claims.  

This matter was previously before the Board in August 2007 and June 2009 at which time it was remanded for additional development.  In a September 2010 decision, the Board denied entitlement to service connection for a low back disorder, a stomach disorder, hiatel hernia, and GERD.  

The Veteran filed an appeal of the denial of these claims with the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the parties filed a Joint Motion for Remand, requesting that the pertinent portion of the September 2010 decision be vacated and remanded for additional action.

In June 2011, the Court issued an Order granting the Joint Motion, vacating and remanding the matter of service connection for a stomach disorder, hiatel hernia, and GERD to the Board for compliance with specified directives.  The appeal of the denial of service connection for a low back disorder was dismissed.    

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The June 2011 Joint Motion for Remand indicates that the parties agreed that a vacatur and remand were appropriate because in its September 2010 decision, the Board appeared to base its denial of the claims upon VA examinations that were  found to be inadequate.  The Joint Motion asserts that the Board had found the September 2008 VA examination to be inadequate in the June 2009 remand.  The Joint Motion further notes that it was unclear whether the August 2009 and November 2009 VA examinations were adequate because it was not clear whether or not the examinations were based upon a faulty predicate.  

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

Thus, the Board finds that another VA examination is needed to obtain a medical opinion as to the likelihood that any current stomach disorder, hiatel hernia, and GERD are due a disease or injury in service.  38 U.S.C.A. § 5103A(d). 

The Veteran's service treatment records show that he sought treatment in June 1971 for epigastric pain.  The examiner noted that he had difficulty understanding the symptoms because of language difficulty.  He prescribed a trial of over-the-counter antacid medication.  There was no follow-up examination or treatment.

In December 1972, an examiner noted the Veteran's reports of productive cough, high temperature, and one episode of nausea.  The examiner prescribed a cough suppressant and aspirin.  Three days later, the Veteran was again examined for cough, sore throat, and an epigastric burning sensation.  He noted the Veteran's reports of stomach upset for several months and diagnosed indigestion.  He prescribed medication, and the Veteran was returned to duty.  In physical examinations in August 1972 and August 1973, the examiners noted no abnormal stomach, gastroesophageal reflux disease, or hiatal hernia disorders, and the Veteran signed a statement in the reports that he was in good health, listing no on-going problems.

Post-service, at his October 2004 RO hearing, the Veteran stated that he had used antacid medications since 1972 for gastric distress.  He stated that after service in 1975 he worked at a VA hospital and continued to take antacid medication regularly.  The Veteran stated that he had inquired about records of care by this facility and was told that they had been transferred to another location.  He further stated that he had been treated with antacids by private physicians from the 1970s to 2000.  He also stated that physicians have told him that he experienced recurrent sore throats as a result of reflux.

Following service, the first medical record showing the Veteran's treatment for a  stomach disorder, hiatal hernia, and gastroesophageal reflux disease is in January 2000 at the VA Medical Center.

In January 2000, the Veteran sought treatment at a VA emergency room for several disorders, including persistent heartburn.  In April 2000, a VA examiner noted the Veteran's reports of chronic cough and episodes of gastric pain and heartburn.  The diagnosis was GERD and tests were ordered to rule out a peptic ulcer.  In July 2000, an upper gastrointestinal series showed a sliding hiatal hernia with evidence of reflux and an esophageal pseudo-polyp but no ulcers.  In May 2001, a VA consulting physician noted that the Veteran had a history of esophageal hernia and reflux.  

The September 2008 VA stomach examination report shows diagnoses of hiatal hernia, GERD, and duodenitis.  The August 2009 VA examination report shows diagnoses of a stomach disorder, hiatal hernia, and GERD.

The Board finds that an examination is needed to obtain a medical opinion as to the likelihood that any current stomach disorder, hiatel hernia, and GERD are due a disease or injury in service.  38 U.S.C.A. § 5103A(d). 

The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent treatment records showing treatment of any current stomach disorder, hiatel hernia, and GERD.  

The RO should make an attempt to obtain any treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA sources of medical treatment received for the claimed current stomach disorder, hiatel hernia, and GERD.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO shall request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the claims file. 

The letter shall invite the Veteran to submit any pertinent medical evidence or treatment records to support of his claims.
2.  The RO shall schedule the Veteran for a VA gastrointestinal examination to determine the nature and likely etiology of the claimed current stomach disorder, hiatel hernia, and GERD.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  All tests deemed necessary by the examiner shall be performed.

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed current stomach disorder, hiatel hernia, and GERD.  All current gastrointestinal diagnoses shall be reported. 

After reviewing the entire record, the examiner is directed to provide an opinion as to whether it is at least as likely as not that any current stomach disorder, hiatel hernia, and GERD are causally related to any event or incident of the Veteran's service to include the in-service treatment for symptoms of heartburn and indigestion.

In offering this opinion, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology, and the documented in-service treatment for related symptoms.

A complete rationale must be provided for all findings and conclusions reached.  The examiner must identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced.  If the examiner is unable to render an opinion without resort to speculation, the examiner must explain why.
3.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other development action, in addition to those directed above, is required.  If further action is required, it shall be undertaken prior to further claims adjudication.

4.  The RO will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or Court for additional development or other action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

